UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported): September 23, 2011 Commission File No. 0-11178 UTAH MEDICAL PRODUCTS, INC. (Exact name of Registrant as specified in its charter) UTAH 87-0342734 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7043 South 300 West Midvale, Utah84047 Address of principal executive offices Registrant's telephone number:(801) 566-1200 ITEM 1.01 Entry Into a Material Definitive Agreement On September 23, 2001, Utah Medical Products, Inc. (UTMD) and JPMorgan Chase Bank, N.A. (Chase) modified the loan agreement covenants they entered into on March 17, 2011. The modifications require UTMD to: a) maintain its Interest Coverage Ratio at 1.05 to 1.00 or better (previously 1.15 to 1.00 or better), and b) maintain its Tangible Net Worth at negative $20,000,000 or higher (previously negative $12,000,000 or higher). A copy of the modification agreement is attached hereto as Exhibit 1. ITEM 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant The information provided in Item 1.01 of this Current Report on Form 8-K is incorporated herein by reference. (d) Exhibits Exhibit # SEC Reference # Title of Document 1 10 First Modification Agreement dated as of September 23, 2011 among Utah Medical Products, Inc., as Borrower, and JPMorgan Chase Bank, N.A., as Lender SIGNATURES Pursuant to the requirements of the Securities Exchanges Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. UTAH MEDICAL PRODUCTS, INC. REGISTRANT Date: 09/26/2011 By: /s/ Kevin L. Cornwell Kevin L. Cornwell CEO
